Order filed July 26, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00538-CV
                                  ____________

                   THE GULF COAST CENTER, Appellant

                                        V.

                        DANIEL CURRY, JR., Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CV-0781

                                    ORDER

      This is an appeal from a judgment signed April 9, 2018. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-17-00834-CV.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-18-00538-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The
Clerk of this Court is directed to transfer all papers filed in the case, and certify all
Orders made, to the Court of Appeals for the First District of Texas.

                                    PER CURIAM